      Case 2:01-cv-06049-MSG Document 169 Filed 06/26/19 Page 1 of 14



              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT WHARTON                       :     CIVIL ACTION
                                     :
            Petitioner               :     No. 2:01-cv-06049-MSG
                                     :
      v.                             :     CAPITAL CASE
                                     :
TAMMY FERGUSON,                      :
       Superintendent,               :
                                     :
            Respondent               :

      RESPONSE OF AMICUS CURIAE PENNSYLVANIA OFFICE
      OF ATTORNEY GENERAL TO PETITIONER’S MOTION TO
            RECONSIDER OR MODIFY COURT ORDER

      AND NOW, comes the Pennsylvania Office of Attorney General as amicus

curiae, through James P. Barker, Chief Deputy Attorney General, who files this

Response of Amicus Curiae Pennsylvania Office of Attorney General to Petitioner’s

Motion to Reconsider or Modify Court Order, and in support thereof represents as

follows:

I. BACKGROUND

      This is a challenge to the sentence of death imposed on Petitioner Robert

Wharton for the murders of Bradley and Ferne Hart, along with leaving their

unsupervised, infant daughter alone in the unheated family home in subfreezing

temperatures. Wharton initially was sentenced to death in 1985, but the Supreme
       Case 2:01-cv-06049-MSG Document 169 Filed 06/26/19 Page 2 of 14



Court of Pennsylvania vacated the sentence based on an erroneous jury charge. After

a new penalty hearing in 1992, the second jury also returned a verdict of death.

      The state Supreme Court affirmed on direct appeal and also affirmed the

denial of relief under the Pennsylvania Post Conviction Relief Act (PCRA), 42

Pa.C.S. §§ 9541-9546. Wharton then sought relief in the form of a writ of habeas

corpus under 28 U.S.C. § 2254, which this Court denied. However, the Court granted

a certificate of appealability (COA) with respect to two issues and the United States

Court of Appeals for the Third Circuit expanded the COA to include a third issue:

whether trial counsel was ineffective during the second penalty phase for failing to

raise as a mitigating factor Wharton’s supposed positive adjustment to prison life

between the first and second penalty phases. The Third Circuit affirmed the denial

of habeas corpus relief with respect to the first two issues but remanded to this Court

for a hearing on the positive adjustment claim.

      On remand, the District Attorney of Philadelphia, as counsel for Respondent

Donald T. Vaughn,1 filed a Notice of Concession of Penalty Phase Relief, indicating

that Respondent agreed with Wharton that he was entitled to relief based on his


1
  The original Respondent was Donald T. Vaughn, although documents have been
filed indicating that the Respondent is Tammy Ferguson. Wharton currently is
housed at the State Correctional Institution at Phoenix, where Ferguson is
Superintendent. The docket does not appear to have been updated to reflect
Wharton’s current custody, although the parties have been be filing under an
amended caption. Consistent with that practice, the above caption indicates
Superintendent Ferguson as the Respondent.
                                          2
       Case 2:01-cv-06049-MSG Document 169 Filed 06/26/19 Page 3 of 14



positive adjustment claim, requesting the entry of a conditional writ of habeas

corpus, and indicating that the Commonwealth would not pursue the death penalty

in state court. (Doc. No. 155) The Court, however, determined that it was required

to conduct an independent review for merit. Following further briefing by the parties,

the Court on May 7, 2019, issued an Order finding that the record is inadequate to

conduct such a review and requesting that the Pennsylvania Office of Attorney

General (OAG) submit a brief as amicus curiae on the issue of whether Wharton is

entitled to relief on his remaining claim. Although the Court indicated that the

OAG’s brief would be due within 45 days of the date of the Order, OAG has

requested an extension of time for filing the amicus brief.

      On June 12, 2019, Wharton filed a Motion to Modify or Reconsider the

Court’s May 7, 2019, Order. Wharton claims that “[t]he order creates at least the

appearance of a conflict of interest” because former assistants in the District

Attorney’s Office now work for the Attorney General, Motion at 2 ¶2, that the

District Attorney has unfettered discretion to resolve the matter as he sees fit, Motion

at 2 ¶ 3, and that the Attorney General does not have the authority to “substitute his

judgment for that of the local district attorney, over the district attorney’s objection,

in circumstances like those here.” Motion at 3 ¶ 4. According to Wharton, OAG

filing an amicus brief is tantamount to intervention and requires the Attorney




                                           3
       Case 2:01-cv-06049-MSG Document 169 Filed 06/26/19 Page 4 of 14



General to, inter alia, “form judgments about policy goals and resources.” Motion

at 5 ¶ 6.

       For the reasons that follow, Wharton’s Motion to Reconsider or Modify Court

Order should be denied.

II. QUESTIONS PRESENTED

1.     PRESUMING THAT THE FILING OF A BRIEF OF AMICUS CURIAE
       AMOUNTS TO ASSUMING THE ROLE OF ATTORNEY FOR THE
       COMMONWEALTH, DOES WHARTON HAVE STANDING TO OBJECT
       TO THE PARTICIPATION BY OAG AS AMICUS CURIAE?

2.     IS A MOTION FOR RECONSIDERATION FILED MORE THAN A
       MONTH AFTER THE UNDERLYING ORDER UNTIMELY?

3.     DOES THE FILING OF A BRIEF AS AMICUS CURIAE BY INVITATION
       CONSTITUTE INTERVENTION IN PROCEEDINGS RELATING TO A
       PETITION FOR WRIT OF HABEAS CORPUS?

4.     IS THERE A CONFLICT OF INTEREST ON THE PART OF A
       GOVERNMENTAL OFFICE WHEN IT EMPLOYS FORMER STAFF OF
       A SEPARATE GOVERNMENTAL OFFICE THAT IS RESPONSIBLE
       FOR THE SAME INTERESTS?

III. ARGUMENT

A. Standing

       Wharton objects to the purported representation of the Commonwealth by the

OAG. As will be discussed below, the filing of an amicus brief is not commensurate

with intervening in the case or assuming representation of a client. Initially,

however, it should be noted that Wharton, as an adverse party, lacks standing to

object to any representation of the Commonwealth.
                                        4
       Case 2:01-cv-06049-MSG Document 169 Filed 06/26/19 Page 5 of 14



       In Death Row Prisoners of Pennsylvania v. Ridge, 948 F. Supp. 1278 (E.D.

Pa. 1996), this Court held that the defendants did not have standing to object to the

Court’s appointment of counsel to represent the plaintiffs. Specifically, while the

request for appointed counsel ultimately was denied, the Court held:

       … Defendants oppose Plaintiffs' Motion and have briefed the matter
       accordingly. The Court observes that the Defendants lack standing to
       object to the appointment of counsel. That is a matter between
       Plaintiffs, the Court and their prospective lawyers. As to that, the
       Defendants are strangers, and indeed, it is inappropriate for them to
       seek to stand in the way of that appointment. Further, since any lawyers
       who might be appointed to represent Plaintiffs would be paid for out of
       the coffers of the United States of America, and would in no way
       partake of the public fisc of the Commonwealth of Pennsylvania, there
       is no economic standing either.

Id. at 1279 n.2. See also Walter v. Beard, No. 1:09-CV-2465, 2010 WL 936466, at

*2 and n.1 (M.D. Pa. March 15, 2010) (relying on Death Row Prisoners to same

effect).

       Just as Commonwealth respondents and defendants have no standing to object

to the appointment of counsel or the specific counsel appointed, the obverse plainly

is true: A state convict who brings an action in state court seeking habeas corpus

relief does not have the requisite interest in the identity of counsel for the

Commonwealth to have standing to object to the representation.

       The cases cited by Wharton are inapposite, as they deal with the authority of

the Attorney General to investigate and prosecute criminal cases in state court, where

a criminal defendant might have standing to object to the authority exercised against
                                          5
       Case 2:01-cv-06049-MSG Document 169 Filed 06/26/19 Page 6 of 14



him or her. Wharton is no longer a criminal defendant but a civil plaintiff. Woodford

v. Ngo, 548 U.S. 81, 91 n.2 (2006) (habeas corpus is a civil remedy for the

enforcement of a personal right and not a stage of state criminal proceedings; quoting

Fay v. Noia, 372 U.S. 391, 423-424 (1963)). The only entity with a direct interest in

the representation of the Commonwealth is the Commonwealth, and the only other

entity with an enforceable interest would be the Court, which has an interest in the

fair and orderly administration of justice. Neither the Court nor the Commonwealth

has objected to the filing of an amicus brief by the OAG, and Wharton has no right

to do so.

B. Timeliness

      Absent a conflicting rule or statute, the Federal Rules of Civil Procedure apply

to proceedings under § 2254, Fed. R. Civ. P. 81(a)(4), and provide this Court with

the authority to issue local rules. Fed. R. Civ. P. 83(a)(1). Local Civil Rule 7.1

(governing motion practice in civil cases) therefore applies to Wharton’s Motion to

Reconsider or Modify Court Order. Under that Rule, a motion for reconsideration

not governed by Fed. R. Civ. P. 59(e) must be filed within fourteen days from the

date of the order concerned. Because no judgment is involved, Rule 59(e) does not

govern Wharton’s Motion. The Motion to Reconsider was filed on June 12, 2019,

clearly more than fourteen days after the Court’s May 7, 2019, Order. The Motion

to Reconsider should be denied as untimely.


                                          6
       Case 2:01-cv-06049-MSG Document 169 Filed 06/26/19 Page 7 of 14



C. Standard of Review for Motion for Reconsideration

      This Court has summarized the principles governing disposition of a motion

for reconsideration:

             The purpose of a motion for reconsideration “is to correct
      manifest errors of law or fact or to present newly discovered evidence.”
      Howard Hess Dental Labs. Inc. v. Dentsply Int'l, Inc., 602 F.3d 237,
      251 (3d Cir. 2010) (quoting Max’s Seafood Cafe ex rel. Lou-Ann, Inc.
      v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)). Thus, a proper motion
      for reconsideration “must rely on one of three grounds: (1) an
      intervening change in controlling law; (2) the availability of new
      evidence; or (3) the need to correct clear error of law or prevent
      manifest injustice.” Wiest v. Lynch, 710 F.3d 121, 128 (3d Cir. 2013)
      (quoting Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010)).

      ’***

            When the moving party argues that the court overlooked certain
      evidence or controlling decisions of law which were previously
      presented, a court should grant a motion for reconsideration only if the
      issues overlooked might reasonably have resulted in a different
      conclusion. Cataldo v. Moses, 361 F. Supp. 2d 420, 433 (D.N.J. 2004).
      Federal courts have a strong interest in the finality of judgments and
      therefore should grant motions for reconsideration sparingly. In re
      Asbestos Prods. Liab. Litig. (No. VI), 801 F. Supp. 2d 333, 334 (E.D.
      Pa. 2011).

Rodriguez v. City of Philadelphia, Civil Action No. 14-4435, 2018 WL 3036283, at

*3 (E.D. Pa. June 18, 2018).

      On the first two bases for reconsideration, Wharton presents no argument at

all. On the third basis, the need to correct clear error of law or prevent manifest

injustice, his arguments fail.



                                         7
       Case 2:01-cv-06049-MSG Document 169 Filed 06/26/19 Page 8 of 14



D. Amicus Briefs

       Even if Wharton had standing to object to the identity of the attorney for the

Commonwealth in this matter and filed a timely motion, his Motion to reconsider is

premised on an incorrect understanding of both the law and the circumstances of this

case. Amicus curiae status and intervention as a party are not identical. Also, amicus

curiae status and supersession of counsel are not identical.

       It is fundamental, long-established law that one who intervenes becomes a

party to the proceeding. See, e.g., Rocca v. Thompson, 223 U.S. 317, 330 (1912).

Wharton is simply incorrect that the OAG has sought to intervene and become

a party at this time.

       An amicus curiae serves a very different purpose than an intervenor:

              The purpose of amicus appearances “is to assist the Court in
       reaching the right decision in a case affected with the interest of the
       general public.” Russell v. Board of Plumbing Exam'rs, 74 F.Supp.2d
       349, 351 (S.D.N.Y.1999); Liberty Res., Inc., 395 F.Supp.2d 206, 209-
       10 (E.D.Pa.2005) (“Courts have found the participation of an amicus
       especially proper where the amicus will ensure ‘complete and plenary
       presentation of difficult issues so that the court may reach a proper
       decision.’ ”) (quoting Alliance of Auto. Mfrs. v. Gwadowsky, 297
       F.Supp.2d 305, 307 (D.Me.2003)). Consequently, persons are typically
       permitted to proceed amicus where “(1) the petitioner has a ‘special
       interest’ in the particular case; (2) the petitioner's interest is not
       represented competently or at all in the case; (3) the proffered
       information is timely and useful; and (4) the petitioner is not partial to
       a particular outcome in the case.” Liberty Res., Inc. v. Philadelphia
       Hous. Auth., 395 F.Supp.2d 206, 209 (E.D.Pa.2005) (citing Sciotto v.
       Marple Newtown Sch. Dist., 70 F.Supp.2d 553, 555 (E.D.Pa.1999)).



                                           8
       Case 2:01-cv-06049-MSG Document 169 Filed 06/26/19 Page 9 of 14



N.J. Protection and Advocacy, Inc. v. Twp. of Riverside, 2006 WL 2226332, at *5

(D.N.J. Aug. 2, 2006).

      Consistent with the citations in the foregoing, this Court has applied the same

factors when reviewing a request to participate as amicus curiae. Liberty Resources,

Inc. v. Philadelphia Housing Authority, 395 F. Supp. 2d 206, 209 (E.D. Pa. 2005)

(citing Sciotto v. Marple Newtown School Dist., 70 F. Supp. 2d 553, 555 (E.D. Pa.

1999)).

      However, the OAG did not move for amicus status; rather, this Court

requested its participation, and so these factors are not particularly useful under the

circumstances. Still, to the extent they may be relevant, they weigh in favor of the

Court’s action. The Attorney General of Pennsylvania is the chief law enforcement

officer of the Commonwealth, 71 P.S. §732-206(a), and therefore plainly has a

special interest in cases involving the enforcement of the Commonwealth’s criminal

laws. The Court’s order to the Attorney General plainly raises the question of

whether that interest is being represented “competently or at all in the case,” a

circumstance that calls for amicus participation even more than when the Court is

confident of zealous, competent advocacy. Also, the OAG has not previously

participated in this matter and, as stated in the motion for extension of time, is of the

view that complete judicial review is necessary to determine that the parties’




                                           9
        Case 2:01-cv-06049-MSG Document 169 Filed 06/26/19 Page 10 of 14



proposed resolution is appropriate. It is not “partial to a particular outcome of the

case” apart from compliance with the law, including respect for the jury’s verdict.2

        Precedent suggests that the Court’s concerns are not misplaced. See

Commonwealth v. Brown, 196 A.3d 130, 144-149 (Pa. 2018) (finding that courts

should not accept confession of error by prosecution without independent judicial

review because virtually unfettered prosecutorial discretion does not extend to post-

conviction proceedings). See also esp. id. at 143-144 (Supreme Court of

Pennsylvania requested Attorney General to file brief as amicus curiae in capital

case when District Attorney sought to confess error on appeal from denial of petition

for post-conviction relief).

        Finally as to this issue, Wharton argues that the Commonwealth Attorneys

Act does not permit the Attorney General to participate in an appeal or “supersede

the prosecutorial functions of the Philadelphia District Attorney” without the consent

of the District Attorney. Of course, filing an amicus is something that may be done

by any person, and so the OAG is not exercising prosecutorial functions by filing an

amicus brief. The statutory provision on which the Court relied and to which

Wharton objects, 71 P.S. § 732-205(c), relates to criminal appeals and not to

participation in a civil action as amicus curiae. The Attorney General does not need

the District Attorney’s consent to do the latter. Filing such a brief is something any


2
    The purported conflict of interest on the part of the OAG is addressed below.
                                           10
      Case 2:01-cv-06049-MSG Document 169 Filed 06/26/19 Page 11 of 14



member of the public may do, subject to the discretion of the court to accept the

brief. Again, Wharton is simply in error with respect to these fundamental principles.

      To the extent that the OAG may “investigate” the facts underlying the

proposed resolution of this case, it has not performed any law enforcement function

prohibited to any citizen generally. That is, contacting witnesses and/or victims is

something anyone may do, as is the hiring of an expert. There simply are no

“prosecutorial functions,” exercises of prosecutorial discretion, or investigative

prerogatives on the part of the District Attorney that are impacted in any way.

      The Court’s request that the OAG submit a brief is clearly within its discretion

and is particularly appropriate under the circumstances. Even if considered on the

merits, Wharton’s Motion to Reconsider or Modify Court Order should be denied.

E. Conflict of Interest

      Wharton claims that the OAG has a conflict of interest because it employs

several individuals who formerly were employed by the District Attorney’s Office.

That assertion, however, raises no conflict concerning Wharton himself. Wharton

is not entitled to any relief based on an alleged conflict between the amicus and the

District Attorney’s Office, which raised no objection to the Court’s order.

      Initially, it should be noted that there is no conflict of interest. Plainly, the

Commonwealth's interest is in upholding its laws. The circumstances of this case

present a two-step analysis of the law. First, it is necessary to determine whether the


                                          11
      Case 2:01-cv-06049-MSG Document 169 Filed 06/26/19 Page 12 of 14



parties may, by agreement, overturn a jury's verdict. The Supreme Court of

Pennsylvania made clear in Brown that the law is that a review for merit is necessary:

"The jury in this case having done so, neither the parties, by agreement, nor this

Court, absent a finding of legal error, have the power or ability to order that the jury's

verdict be commuted to a life sentence without parole." Id. at 145. This Court has

concluded that federal law is consistent with this conclusion. Memorandum Opinion

dated March 4, 2019, at 7-12. Second, it is necessary to determine whether Wharton

is, in fact, entitled to judgment as a matter of law based on indisputable facts.

Nothing in this second step alters the Commonwealth's interest in enforcement of its

laws and upholding a jury verdict. Contrary to Wharton's argument, disagreement

with the District Attorney with respect to this issue does not amount to a conflict of

interest, and neither would employing individuals who may disagree with the

District Attorney. It is the interest of the Commonwealth in following the law that is

at issue, and there is no conflict.

      In any case, the amicus brief will be filed in the name of the Attorney General.

It will therefore express his views on the questions raised by this Court, not the views

of any particular, individual employee. It is possible that the OAG’s views on the

questions raised may differ from those of the District Attorney’s Office, but that

would not be evidence of a conflict of interest. Rather, it is precisely why the OAG’s

participation as an amicus may be of value to the Court.


                                           12
     Case 2:01-cv-06049-MSG Document 169 Filed 06/26/19 Page 13 of 14



      WHEREFORE, the Office of Attorney General, as amicus curiae, respectfully

requests that this Honorable Court enter an Order denying Petitioner Robert

Wharton’s Motion to Reconsider or Modify Court Order.



                                By: /s/ James P. Barker
                                    James P. Barker
                                    Chief Deputy Attorney General


Pennsylvania Office of Attorney General
Criminal Law Division
Appeals and Legal Services Section
16th Floor—Strawberry Square
Harrisburg, PA 17120
(717) 787-6348
jbarker@attorneygeneral.gov

Date: June 26, 2019




                                      13
      Case 2:01-cv-06049-MSG Document 169 Filed 06/26/19 Page 14 of 14



                         CERTIFICATE OF SERVICE
      I hereby certify that on this date, I caused the foregoing Response of Amicus

Curiae Pennsylvania Office of Attorney General to Motion to Reconsider or Modify

Court Order to be served on the following persons via ECF or by first class mail:

Via ECF and/or First Class Mail
     Victor J. Abreu, Esquire                      Max Cooper Kaufman
     Claudia Van Wyk, Esquire                      Paul M. George
     Federal Community Defender Office             Thomas W. Dolgenos
     Capital Habeas Corpus Unit                    District Attorney’s Office
     601 Walnut Street, Suite 545 West             3 South Penn Square
     Philadelphia, PA 19106                        Philadelphia, PA 19107
     (Counsel for Petitioner)                      (Counsel for Respondent)



                                  By: /s/ James P. Barker
                                      James P. Barker
                                      Chief Deputy Attorney General
                                      Pennsylvania Office of Attorney General
                                      Criminal Law Division
                                      Appeals and Legal Services Section
                                      16th Floor—Strawberry Square
                                      Harrisburg, PA 17120
                                      (717) 787-6348
                                      jbarker@attorneygeneral.gov


Date: June 26, 2019




                                        14
